Voto particular disidente emitido por el
Juez Asociado Se-ñor Estrella Martínez,
al cual se une el Juez Asociado Señor Colón Pérez.
Nos encontramos ante la necesidad de pautar el derecho aplicable en una controversia relacionada con el crédito de sentencia por la privación de la libertad de un ciudadano en espera de ser extraditado. El estado de incertidumbre en nuestro ordenamiento es tal que la División de Remedios Administrativos del Departamento de Corrección y Rehabi-litación, la Oficina del Procurador General y el peticionario por derecho propio plantean tres cómputos distintos.
Ante la patente realidad de que al no expedir el auto presentado ante nuestra consideración se mantiene el es-tado de incertidumbre y se lesionan los derechos constitu-cionales del Sr. Alejandro del Villar Manzueta, disiento de la determinación que hoy toma la Mayoría de este Tribunal. Contrario a lo decidido, concluyo que la contro-versia presentada ameritaba la oportuna intervención de este Tribunal, toda vez que se trata de un asunto que nunca ha sido resuelto por este Foro y tampoco ha sido atendido mediante legislación o reglamentación.
Examinemos el cuadro fáctico y procesal en que se sus-citó la controversia de referencia.
*8401—!
Los hechos que dieron inicio a la controversia presen-tada ante este Tribunal ocurrieron el 17 de noviembre de 1997, cuando al Sr. Alejandro del Villar Manzueta (peticio-nario) se le impuso una pena de reclusión de veinte años. Mientras extinguía esta pena, el peticionario se fugó fuera de la jurisdicción de Puerto Rico. Durante el tiempo en que el señor Del Villar estuvo fugado, fue sentenciado en Es-paña a cumplir una pena de seis años de cárcel. Cumplida esta pena, el Gobierno de Estados Unidos solicitó la extra-dición del peticionario al Gobierno de España, para poder procesarlo criminalmente a nivel federal. (1) Autorizada la extradición, el 29 de octubre de 2008, el peticionario ter-minó de cumplir la pena que le fue impuesta en España y, en consecuencia, al día siguiente fue entregado al Gobierno de Estados Unidos.
Así las cosas, después de que el peticionario se decla-rara culpable en la esfera federal, el 24 de septiembre de 2009, la Corte de Distrito de Estados Unidos para el Distrito Este de Nueva York emitió una sentencia de tiempo cumplido, condenando al peticionario a cumplir tres años de libertad supervisada. Ante ello, el 17 de noviembre de 2009, el peticionario fue entregado al Servicio de Inmigra-ción y Control de Aduanas de Estados Unidos. Ahora bien, en ese momento no se contaba con el permiso necesario de España para poder extraditar al señor Del Villar a Puerto Rico. No fue hasta el 12 de enero de 2010 que fue emitido por el Ministerio de Asuntos Exteriores y de Cooperación del Gobierno Español un documento titulado Nota Verbal, del cual se desprendía que se había autorizado la extradi-ción del peticionario a Puerto Rico. Este documento fue *841entregado el 15 de enero de 2010 en la embajada de Esta-dos Unidos en Madrid. Finalmente, el 9 de febrero de 2010, el peticionario fue extraditado a Puerto Rico.
A raíz de lo anterior, el 28 de abril de 2016, el señor Del Villar presentó una solicitud de remedio administrativo ante la División de Remedios Administrativos (División) del Departamento de Corrección y Rehabilitación (Departamento). En esta, el peticionario solicitó que se le informara qué trámite se había realizado ante una su-puesta petición previa suya, mediante la cual había solici-tado que se le acreditara a su sentencia en Puerto Rico el tiempo que estuvo recluido en Nueva York en espera de ser extraditado a la Isla. En reacción a esta solicitud, la Divi-sión determinó que no correspondía acreditar el tiempo solicitado. Ello, pues el tiempo por el cual reclamaba el peticionario respondía a otro delito, el cual no guardaba relación con los delitos por los cuales cumplía sentencia en Puerto Rico.
El señor Del Villar solicitó reconsideración de la deter-minación emitida por la División. En esta indicó que el tiempo que reclamaba correspondía al periodo en que es-tuvo recluido luego de cumplir la sentencia federal. No obs-tante, la solicitud de reconsideración fue denegada. Incon-forme, el peticionario acudió ante el Tribunal de Apelaciones. Contando con el beneficio de la comparecencia de la Oficina del Procurador General (OPG), el foro apela-tivo intermedio modificó lo resuelto por la División recurrida. Por lo tanto, ordenó que se bonificara a la sen-tencia impuesta al señor Del Villar el periodo comprendido entre el 12 de enero de 2010, fecha en que el Gobierno de España autorizó la extradición a Puerto Rico, y el 9 de febrero de 2010, fecha en que fue trasladado a Puerto Rico. Esta decisión reflejó la postura adoptada por la OPG. Nó-tese que, en su comparecencia ante el foro apelativo inter-medio, la OPG reconoció que en Puerto Rico no existe le-gislación ni reglamento que disponga de una bonificación *842por el tiempo que una persona está detenida en espera de ser extraditada. En consecuencia, la recomendación brin-dada se fundamentó en la práctica prevaleciente en las ex-tradiciones interestatales, si bien no se citó ley o caso al-guno para sustentar esta postura.
Inconforme con tal proceder, el peticionario recurrió ante este Tribunal. En esencia, señala que el Tribunal de Apelaciones incidió al no ordenar que se bonificara a su sentencia el término completo que estuvo recluido en el estado de Nueva York, en espera de ser extraditado a Puerto Rico. Esto, en violación a sus derechos constitucionales y a lo establecido en la Regla 182 de Procedimiento Criminal, 34 LPRA Ap. II.
Así las cosas, una Mayoría de este Tribunal decidió pro-veer “no ha lugar” al recurso presentado por el señor Del Villar. En consecuencia, y basado en los fundamentos que expondré a continuación, no me queda más que disentir del curso de acción seguido.
HH H-I
A. Este Tribunal ha definido la extradición de la si-guiente manera:
La extradición es un proceso sumario mediante el cual un Estado (el “Estado asilo”) le entrega a otro Estado (el “Estado reclamante”) una persona que se encuentra en su jurisdicción y quien se alega ha cometido o ha sido convicto de algún delito en el Estado reclamante, con el propósito de que pueda ser sometido a las leyes penales de este Estado. Pueblo v. Martínez, 167 DPR 741, 750 (2006).
A nivel federal, la extradición surge de la Cláusula de Extradición, la cual se encuentra en el artículo cuatro de la Constitución federal. Art. IV, Sec. 2, Cl. 2, Const. EE. UU., LPRA, Tomo 1. Esta cláusula “no es autoejecutable, por lo que se requiere de legislación —tanto federal como esta-tal— para su implementation”. Pueblo v. Martínez, supra, *843pág. 751. Véase, también, Roberts v. Reilly, 116 US 80, 94 (1885). Cónsono con ello, en la esfera federal existe la Extradition Act, la cual, junto con los tratados aplicables, regula en Estados Unidos la extradición tanto interestatal como internacional. Véase 18 USCA sec. 3181 et seq.(2) Aunque no aplica al caso de referencia, la Extradition Act dispone, para ciertas circunstancias, cuánto tiempo puede estar detenida una persona en espera de ser extraditada. Véase 18 USCA secs. 3183, 3187 y 3188.
Al no estar ocupado el campo de la extradición por la legislación federal, en Puerto Rico se aprobó la Ley Uniforme de Extradición Criminal, Ley Núm. 4 de 24 de mayo de 1960 (34 LPRA sec. 1881 et seq.) (Ley Uniforme de Extradición). “Esta ley [...] calca sustancialmente las dis-posiciones del Uniform Extradition Act de 1936, promulgado por la Conferencia Nacional de Comisionados sobre Leyes Uniformes Estatales [...] ”. Pueblo v. Martínez, supra, págs. 755-756. En ese sentido, “ordena que sus disposicio-nes sean interpretadas de manera compatible con lo pro-visto en otras jurisdicciones que hayan adoptado la ley uni-forme, de suerte que se adelanten los propósitos que animan la ley y que persigue la Cláusula de Extradición”. Id., pág. 756. Véase, también, Ley Uniforme de Extradición, 34 LPRA sec. 1881bb. Aunque útiles en diversos ex-tremos del proceso de extradición, ni la Ley Uniforme de Extradición ni la Extradition Act disponen nada referente a la concesión de una bonificación o crédito por el tiempo que una persona está detenida en espera de ser extraditada.
En el ámbito internacional, la extradición está delimi-tada por los tratados que adopten los países entre sí. Así, por ejemplo, las Naciones Unidas aprobó el Tratado Modelo de Extradición, A.G. Res. 45/116, N.U. Doc. A/RES/45/*844116 (14 de diciembre de 1990), con el propósito de promo-ver el que los países establezcan acuerdos de extradición, mediante los cuales se respete la dignidad humana y se tomen en consideración los derechos reconocidos. En este tratado modelo se dispuso lo siguiente en cuanto a la en-trega de la persona:
1. Una vez que se haya notificado la concesión de la extra-dición, las Partes se pondrán de acuerdo, dentro de un plazo razonable, para realizar la entrega de la persona reclamada y el Estado requerido informará al Estado requirente de la du-ración de la detención de la persona reclamada que vaya a ser entregada. (Énfasis suplido). Íd., Art. 11, Cl. 1.
De ocurrir que la persona no sea “trasladada fuera del territorio del Estado requerido dentro del plazo razonable que señale el Estado requerido [...], el Estado requerido podrá ponerla en libertad y denegar su extradición por el mismo delito”. Íd., Art. 11, Cl. 2.
B. En la Constitución de Puerto Rico “[s]e reconoce como derecho fundamental del ser humano el derecho [...] a la libertad [...] ”. Art. II, Sec. 7, Const. PR., LPRA, Tomo 1, ed. 2016, pág. 301. Asimismo, se dispone que “[njinguna persona será privada de su libertad [...] sin [un] debido proceso de ley [...] ”. íd. Igualmente, esta protección se en-cuentra en la Constitución de Estados Unidos. Emdas. V y XIV, Const. EE. UU. “Una vez se identifica que la persona cumple con la exigencia de un interés libertario [...], y que ese interés está amenazado por una intervención del Es-tado, procede determinar cuál es el procedimiento que se exige”. Voto particular disidente del Juez Asociado Señor Estrella Martínez en Pueblo v. Crespo Curaba, 193 DPR 899, 911 (2015). Véanse, además: Pueblo v. Villafañe Marcano, 183 DPR 50, 71 (2011); Pueblo v. Esquilín Maldonado, 152 DPR 257, 262 (2000) (per curiam). Entre otros extremos, el debido proceso de ley “prote[ge] a las personas del poder abusivo por parte del Estado [...] ”. D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, *84510ma ed., San Juan, Instituto para el Desarrollo del Derecho, 2014, pág. 258.
No queda duda de que “ [1] a cobertura del debido proceso de ley es amplísima”. Nevares-Muñiz, op. cit. Ante su am-plia cobertura y aplicación, y en lo que concierne a “la zona procesal penal, [esta] cláusula permite la más variada gama de planteamientos y garantiza al acusado un proce-dimiento justo [...] ”. E.L. Chiesa, Los derechos de los acusados y la factura más ancha, 65 Rev. Jur. UPR 83, 145 (1996). Esto aun ante planteamientos y controversias no-veles a los cuales no aplique ley o reglamento alguno. No debe olvidarse que “[e]sas garantías del debido proceso de ley permean todas las etapas del procedimiento penal, es decir, la etapa de investigación, procesamiento, sentencia y ejecución de ésta”. Voto particular disidente del Juez Aso-ciado Señor Estrella Martínez en Pueblo v. Crespo Cumba, supra, pág. 911.
C. La Regla 182 de Procedimiento Criminal, supra, es-tablece que “[e]l tiempo que hubiere permanecido privada de su libertad cualquier persona acusada de cometer cual-quier delito público se descontará totalmente del término que deba cumplir dicha persona de ser sentenciada por los mismos hechos por los cuales hubiere sufrido dicha priva-ción de libertad”. Para que un convicto “tenga derecho a la bonificación establecida por [...] la Regla 182 de Procedimiento Criminal [,] hace falta que se le prive de su libertad, se le acuse y, posteriormente, se le ingrese para cumplir una sentencia por los mismos hechos por los que se le de-tuvo en primera instancia”. Pueblo v. Contreras Severino, 185 DPR 646, 657 (2012).(3)
*8461—I HH HH
Sin lugar a dudas, este caso nos brindaba la oportuni-dad de pautar la norma aplicable a situaciones como la de autos en que se solicita una bonificación por el tiempo que una persona permanece detenida hasta ser extraditada. Situación evidenciada, aún más, por las posturas distintas adoptadas por el Departamento y por la OPG.(4) Al igual que en el caso Pueblo v. Crespo Cumba, supra, resultaba imperativo que pautáramos la norma aplicable a los he-chos suscitados en el caso de epígrafe.
Ahora bien, comienzo por aclarar que la petición del se-ñor Del Villar no puede fundamentarse en la Regla 182 de Procedimiento Criminal, supra. Esto, pues la citada regla aplica al tiempo que está detenido un acusado en espera de que termine el proceso instado en su contra. No obstante, el hecho de que no exista legislación o reglamentación apli-cable no impide que se le pueda conceder un remedio ade-cuado, completo y oportuno al peticionario. Máxime, cuando el no hacerlo viola sus derechos constitucionales.
Desde un punto de vista pragmático, el periodo de reclu-sión por el cual reclama el señor Del Villar se debió a la petición de extradición del Gobierno de Puerto Rico. De no haberse solicitado la extradición, el peticionario hubiera sido puesto en libertad al emitirse la sentencia federal me-diante la cual se le impuso un término de libertad supervisada. Si bien durante ese periodo el peticionario no estuvo bajo la custodia de las autoridades de Puerto Rico, e inicialmente no podía ser extraditado pues no se contaba con el permiso necesario del Gobierno de España, lo cierto *847es que el señor Del Villar estuvo privado de su libertad. Al no concederse un crédito o bonificación por la totalidad del tiempo que estuvo recluido, se estaría extendiendo la pena que se le impuso, en clara violación a su derecho a un de-bido proceso de ley.(5) Igualmente, opino que el término que estuvo recluido en espera de ser extraditado fue uno irrazonable. Encuentro que situaciones como esta, en las cuales se le priva a una persona de su libertad por un pe-riodo de tiempo prolongado e irrazonable, son las que pre-cisamente se tratan de evitar mediante la garantía consti-tucional del debido proceso de ley.
Algunos podrían concluir que ese periodo correspondió a un castigo por fugarse, pero considero que esa interpreta-ción no es correcta ni en derecho ni en justicia. El castigo que procede en ley por fugarse sería que se le procese bajo el Art. 275 de nuestro Código Penal, 33 LPRA sec. 5368, el cual tipifica el delito de fuga. Por lo tanto, sostengo que castigar el delito de fuga negándole al señor Del Villar un crédito por la totalidad del tiempo que se le privó de su libertad mientras esperaba ser extraditado no constituye el remedio al que tiene derecho.
IV
En virtud de lo enunciado, disiento de la decisión to-mada por una Mayoría de este Tribunal. En su lugar, hu-biera expedido el auto presentado por el señor Del Villar y hubiera modificado la sentencia recurrida, ordenando que se abonara a la sentencia que cumple el peticionario el periodo completo que estuvo recluido en espera de ser extraditado. Esto es, el periodo comprendido entre el 24 de septiembre de 2009 y el 9 de febrero de 2010.

 El Gobierno de Estados Unidos enmendó la solicitud de extradición presentada ante las autoridades de España para incluir la solicitud de extradición del Gobierno de Puerto Rico, de modo que el Sr. Alejandro Del Villar Manzueta (peticio-nario) terminara de extinguir la pena que se le había impuesto en Puerto Rico en 1997.


 Nótese que la Extradition Act, 18 USCA sec. 3181 et seq., aplica a Puerto Rico, si bien no se ha establecido que la Cláusula de Extradición, Art. IV, Sec. 2, Cl. 2, Const. EE. UU., LPRA, Tomo 1, aplique también. Puerto Rico v. Branstad, 483 US 219, 229-230 (1987). Véase, además, Pueblo v. Martinez, 167 DPR 741, 755 (2006).


 En el caso de Pueblo v. Contreras Severino, 185 DPR 646 (2012), se suscitó una controversia muy similar a la del caso de referencia. Sin embargo, esta no fue dilucidada, pues el Tribunal se limitó a determinar que la petición inicial tenía que hacerse ante la Administración de Corrección, y no ante el Tribunal de Primera Instancia.


 No resulta convincente el argumento de la Oficina del Procurador General, respecto a que el no conceder el crédito es la práctica prevaleciente en las extradi-ciones interestatales. Esto en atención de que existen casos en los que sí se ha concedido el crédito a nivel interestatal. Véanse, por ejemplo: Russo v. Johnson, 129 F.Supp.2d 1012 (S.D. Tex. 2001) (donde se explicó que en Texas se concede crédito por reclusión en otra jurisdicción si Texas presenta un detainer o hold en la otra jurisdicción, llevando a que exista una custodia constructiva); Childers v. Laws, 558 F.Supp. 1284 (W.D. N.C. 1983).


 Igualmente, al no concederse el crédito por la totalidad del tiempo que estuvo recluido el peticionario en espera de ser extraditado, se le estaría castigando dos veces por el mismo delito. Véase Childers v. Laws, supra, págs. 1286-1288.